    Case: 1:18-md-02820-SNLJ
      Case:    Case MDL No. 2820
             1:21-cv-00089-SNLJDoc.
                                  Document
                                Doc.#: #:587 Filed:
                                              163 06/14/21
                                           3 Filed: 06/14/21
                                                     Filed 06/10/21
                                                               Page: 1
                                                               Page: Page
                                                                     1 of
                                                                       of 221PageID
                                                                             PageID
                                                                              of 2 #:
                                                                                    #: 122
                                                                                       16235




   Jun 14, 2021                           UNITED STATES JUDICIAL PANEL
                                                       on
                                           MULTIDISTRICT LITIGATION
By: Jake Kornegay D.C.


        IN RE: DICAMBA HERBICIDES LITIGATION                                                            MDL No. 2820



                                              (SEE ATTACHED SCHEDULE)



                                   CONDITIONAL TRANSFER ORDER (CTO −16)


       On February 1, 2018, the Panel transferred 5 civil action(s) to the United States District Court for the Eastern
       District of Missouri for coordinated or consolidated pretrial proceedings pursuant to 28 U.S.C. § 1407. See
       289 F.Supp.3d 1345 (J.P.M.L. 2018). Since that time, 32 additional action(s) have been transferred to the
       Eastern District of Missouri. With the consent of that court, all such actions have been assigned to the
       Honorable Stephen N. Limbaugh, Jr.

       It appears that the action(s) on this conditional transfer order involve questions of fact that are common to the
       actions previously transferred to the Eastern District of Missouri and assigned to Judge Limbaugh.

       Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict Litigation,
       the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the Eastern District of
       Missouri for the reasons stated in the order of February 1, 2018, and, with the consent of that court, assigned
       to the Honorable Stephen N. Limbaugh, Jr.

       This order does not become effective until it is filed in the Office of the Clerk of the United States District
       Court for the Eastern District of Missouri. The transmittal of this order to said Clerk shall be stayed 7 days
       from the entry thereof. If any party files a notice of opposition with the Clerk of the Panel within this 7−day
       period, the stay will be continued until further order of the Panel.



                                                                  FOR THE PANEL:


                   Jun 10, 2021
                                                                  John W. Nichols
                                                                  Clerk of the Panel
Case: 1:18-md-02820-SNLJ
  Case:    Case MDL No. 2820
         1:21-cv-00089-SNLJDoc.
                              Document
                            Doc.#: #:587 Filed:
                                          163 06/14/21
                                       3 Filed: 06/14/21
                                                 Filed 06/10/21
                                                           Page: 2
                                                           Page: Page
                                                                 2 of
                                                                   of 222PageID
                                                                         PageID
                                                                          of 2 #:
                                                                                #: 123
                                                                                   16236




   IN RE: DICAMBA HERBICIDES LITIGATION                                               MDL No. 2820



                         SCHEDULE CTO−16 − TAG−ALONG ACTIONS



      DIST      DIV.       C.A.NO.        CASE CAPTION


   ARKANSAS EASTERN

      ARE         3        21−00104       Coy's Honey Farm Inc v. Bayer Corporation et al
